Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The 112f interpretations are withdrawn.
	The 102 rejection of Kikuta is maintained and made final.  The amendments and arguments are fully addressed below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kikuta (US 2015/0078940).
Regarding claim 1,  Kikuta discloses a foreign matter removal device configured to be removably attached to a housing of an in-vehicle sensor (Items 5 and 7) and configured to remove foreign matters adhering to a partition wall (Item 5c) interposed between the in-vehicle sensor and a measuring target of the in-vehicle sensor by 5high-pressure air, the device comprising: 
a nozzle (Item 8) configured to inject the high-pressure air toward the partition wall; 
a high-pressure air generation unit configured to generate the high-pressure air the high pressure air generation unit including a piston (Figure 6 Item 22) for feeding air toward the nozzle (Paragraph [0047]); and
a pair of second convex portions (Item 9a) configured to be engageable with a pair of first concave portions which are provided 10on the housing (Item 7b), the pair of second convex portions being provided at positions sandwiching the nozzle (Item 9c is on each side of Item 11), the pair of second convex portions being formed integrally with the nozzle (Item 9a is part of Item 9; Paragraph [0038]), 
wherein as the pair of second convex portions are attached to the pair of first concave portions, a tip end (Items 11a and 11) of 15the nozzle is positioned with respect to the partition wall in a state where the high-pressure air injected from the nozzle can be blown toward the partition wall (Paragraph [0044]).
Regarding claim 2 (New),  Kikuta discloses the foreign matter removal device according to claim 1, wherein the pair of second convex portions or the pair of second concave portions is configured to sandwich the housing (a definition of sandwich is “insert or squeeze (someone or something) between two other people or things, typically in a restricted space or so as to be uncomfortable.”, as such Items 9a are inserted between the housing’s Item 7b)
Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
Applicant argues the Kikuta does not disclose “the pair of second convex portions or the second convex portions being formed integrally with the nozzle in a single molded piece”.  This argument is moot because this is not recited as a limitation within the claims.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723